UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 20, 2010 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in charter) MAINE (State or other jurisdiction of incorporation) 0-26589 01-0404322 (Commission file number) (IRS employer identification no.) Main Street, Damariscotta, Maine (Address of principal executive offices) (Zip Code) (207) 563-3195 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Page 1 Item 9.01 Financial Statements and Exhibits Page 1 Signatures Page 2 Exhibit Index Page 3 Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition. On October 20, 2010, the Registrant issued the press release filed herewith as Exhibit 99.1 with information regarding the results of operations and financial condition of The First Bancorp, Inc. for the quarter ended September 30, 2010. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (c) Exhibits. The following Exhibits are being furnished herewith: 99.1 Registrant's Press Release dated October 20, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST BANCORP, INC. By: /s/ F. STEPHEN WARD F. Stephen Ward Executive Vice President & Chief Financial Officer Dated: October 20, 2010 Exhibit Index Exhibit NumberDescription of Exhibit 99.1Registrant's Press Release dated October 20, 2010.
